WM. II. MUNGER, District Judge.
Each of the foregoing cases are in all material respects like the ease of Kaw Valley Drainage District of Wyandotte County, Kansas, George Stumpf, D. J. Mason, and Al Mebus v. Metropolitan Water Company, 186 Fed. 315, just decided, and for the reasons there expressed the judgment in each case, granting to complainant a temporary injunction, is reversed, and the causes are remanded for proceedings in accordance with the opinion in the ease of Kaw Valley Drainage District, etc., et al. v. Metropolitan Water Company.